Citation Nr: 1519264	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to June 22, 2010 and in excess of 30 percent from May 16, 2013 for cervical spine degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 30 percent for left upper extremity radiculopathy.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In June 2014 and September 2014, prior to the promulgation of a decision in the current appeal, the Veteran indicated that he was satisfied with his present evaluation and wished to withdraw all appeals. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to increased evaluations for cervical spine degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to an increased initial evaluation for left upper extremity radiculopathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  In a June 2014 statement, the Veteran wrote that he was satisfied with his present percentage evaluation and that he wished to stop all appeals.  He wrote a September 2014 statement that he would like to withdraw his open appeal as long as it would not change his present disability percentage.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 20 percent prior to June 22, 2010 and in excess of 30 percent from May 16, 2013 for cervical spine degenerative joint disease is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 30 percent for left upper extremity radiculopathy is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


